THE COURT.
Plaintiff was in the employ of defendant under an agreement whereby he was to receive a sum per week and a share in the profits of a contract for the installation of the stage and stage equipment in the Memorial Opera House in Ban Francisco. He brought the present action to recover money alleged to be due and for an accounting. The trial court found against him and entered judgment in favor of the defendant.
The plaintiff has appealed and attacks the findings as to certain items, which he claims are unsupported.
Without setting forth the evidence here it will be sufficient to say that an examination of the voluminous record shows that the testimony and other evidence with respect to these items is either conflicting or fairly subject to different inferences, and where such is the case the conclusion of the trial court will not be disturbed. (Clopton v. Clopton, 162 Cal. 27 [121 Pac. 720] ; MacDermot v. Hayes, 175 Cal. 95 [170 Pac. 616].)
No reasonable ground for reversal or modification of the judgment appears, and it is accordingly affirmed.